                   LEE LITIGATION GROUP, PLLC
                            148 West 24th street, eighth Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                      Fax: 212-465-1181
                                 info@leelitigation.com


Writer’s Direct: (212) 661-1008
                 anne@leelitigation.com

VIA ECF
                                                                             May 4, 2021
The Honorable Arlene R. Lindsay, U.S.M.J.
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, NY 11722

                  Re:     Allen v. Lodging Solutions, LLC et al.
                          No. 20-cv-00859

Dear Judge Lindsay:

       We are counsel to Plaintiff in the above-referenced matter and write jointly with counsel
to Defendants. Pursuant to Your Honor’s Order dated April 19, 2021, we write to inform Your
Honor that the Parties have reached a settlement in principle and entered into a Term Sheet. We
will endeavor to submit our class settlement agreement and a motion for preliminary approval of
such settlement by June 4, 2021.

        In view of the foregoing, we respectfully request a stay of all proceedings.

        We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ Anne Seelig


cc: all parties via ECF
